Title: To Alexander Hamilton from Amos Stoddard, 14 May 1799
From: Stoddard, Amos
To: Hamilton, Alexander


          
            Sir,
            Portland 14 may 1799.
          
          In consequence of your letter of the 4th. Inst. I shall dismiss Nicholas Busell from the service, whenever a suitable person appears to take his place.
          I beg leave to suggest the propriety of exchanging Hezekiah Smith, a private in my Company, for some other person, capable of making a more effective Soldier. His father is a respectable Clergyman in this neighborhood—and is very urgent on the subject. The son was attacked with the prevailing fever the latter part of last summer, and it has left him in such a debilitated state as to render it doubtful whether he will survive the effects of the disorder. The person offered in exchange is able-bodied and healthy—and in my opinion much preferable. How far this principle of exchange is designed to extend, I am totally ignorant—but I shall not presume to make applications of this nature, unless they appear to be for the benefit of the service.
          With sentiments of the highest respect, I am, Sir, your huml. Servt.
          
            Amos Stoddard
          
          Maj Genl. Hamilton.
        